Title: To Thomas Jefferson from John Smith, 27 December 1802
From: Smith, John
To: Jefferson, Thomas


          
            Sir
            Near Cincinnati Decr. the 27th 1802
          
          The removal of Governor St Clair from Office has produced much Joy & triumph among the Republicans of this new State; especially as the administration of the Government devolves on Charles W Byrd Esquire, with whom the Republicans are universally pleased with us And certainly would elect him for our first Governor, was it not that we are not well supplied with proper characters for the Judicial department of our State—It therefore would be very pleasing to see him appointed to the office of Federal Judge as I took the liberty to mention in a former letter 
          Mr Edward Tiffin is the Republican Candidate for Governor. I know not that any will oppose him, I am sure that none of the opposite party can with success—Tomorrow fortnight will be the day of Our election, and such is the spirit of the times that it will be deficult for an aristocrat to be elected even to the office of a constable. We are confident of a Republican Legislature as well as Governor & of course a Republican Representation in Congress We flatter ourselves that the aristocracy of this Country has got such a state that it will not be revived in the present generation 
          Be pleased again to pardon the freedom I have taken & accept the assurance of the high consideration & respect with which I am 
          Sir Your most obedt Servt 
          
            John Smith
          
        